Citation Nr: 9928057	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a low back injury, with arthritis, currently 
rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claim of entitlement to an 
increased rating for residuals of a low back injury.  A 
notice of disagreement was received in January 1997, and a 
statement of the case was issued in February.  The veteran 
filed his substantive appeal, including a request for a 
hearing at the RO, in March 1997.  In May 1997 and November 
1998, the veteran appeared and testified before a hearing 
officer at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected low back injury residuals 
is manifested by complaints of pain, discomfort and 
radiculopathy down both legs, as well as findings of 
degenerative disc disease and muscle spasm, representative of 
no more than severe limitation of lumbar spine motion.   


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
service-connected low back injury residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records document the complaints 
and treatment of recurrent low back pain secondary to trauma.  
X-rays taken in November 1978 revealed no significant or bony 
abnormalities.  In an August 1984 rating decision, the RO 
granted the claim of service connection for symptomatic 
residuals of a low back injury, and assigned a 20 percent 
rating.  

In a June 1985 report, the veteran's chiropractor noted a 
diagnosis of chronic lumbosacral instability with associated 
discogenic radiculopathy.  The following x-ray findings of 
May 1985 were noted: hypolordotic lumbar curve; left lumbar 
scoliosis; posterior weight bearing (facet syndrome) of the 
lumbar spine; foraminal encroachment of the L5/S1 foramen; 
inferior plate defects throughout lumbar spine; decrease of 
the pts. lumbosacral angle which leads to instability of the 
L5/S1 articulation; decrease of L4/L5, L5/S1 intervertebral 
foramen; decrease of the L4/L5 disc spacing at the posterior; 
decrease of the L5/S1 disk spacing throughout; and spina 
bifida.  

On VA examination of July 1985, the examiner noted a clinical 
impression of lumbosacral strain pending x-rays.  The x-rays 
revealed slight sclerosis and marginal irregularity along the 
iliac aspect of the lower portion of the right sacroiliac 
joint.  There were no other abnormalities.  By rating action 
of October 1985, an increased rating of 40 percent was 
assigned.

When examined in July 1987, the VA examiner reported a 
finding of lumbosacral strain, and the x-rays revealed no 
abnormalities.  In an August 1987 decision, the RO reduced 
the rating to 20 percent based on the findings noted on the 
examination. 

In January 1988, EMG and nerve conduction studies were 
conducted to rule out radiculopathy in the cervical or 
lumbosacral areas.  In the report, Dr. Sung W. Paik indicated 
that the electrodiagnostic study showed normal distal latency 
and nerve conduction velocity of right peroneal and tibial 
nerves as well as normal H reflex on both sides and no 
denervation in the muscles of the right upper extremity.  
However, there was a minimal degree of denervation activity 
in the muscles innervated by root L5 on both sides, which Dr. 
Paik noted was indicative of root irritation of root L5 on 
both sides.  Dr. Paik also opined that the spinal stenosis or 
herniated disc should be ruled out with further 
investigation.  The results of the EMG were noted in a report 
from Dr. Rhee in February 1988, as well as findings of a 
normal somatosensory evoked response of the lower 
extremities. 

On VA examination of November 1988, the examiner diagnosed 
lumbosacral strain and the x-rays revealed a normal study of 
the lumbosacral spine.  In a November 1989 decision, the RO 
assigned an increased rating of 40 percent based on the 
findings noted on the examination.  

In an August 1989 report, Dr. Rhee recited the findings of 
record dating back to 1987.  Dr. Rhee also opined that 
although the veteran appeared to have exaggerated his 
symptoms, both the clinical and the EMG findings demonstrated 
that regardless of its cause, there is radiculopathy in the 
lower lumbar spinal nerve roots.  

In July 1990, VA received copies of reports from Dr. Richard 
S. Rhee, dated in 1987, 1988 and 1989.  In the February 1987 
report, Dr. Rhee reported an impression of chronic low back 
pain, mild, post traumatic.  It was noted that the condition 
was improving.  Dr. Rhee also reported rule out lumbosacral 
radiculitis of L5-S1 secondary to posterior herniation 
nucleus pulposus.  

On the VA examination of September 1990, the examiner 
reported a diagnosis of "pinched nerve" by history with L5 
radiculopathy.  The x-rays were within normal limits.  

In an October 1990 decision, the RO confirmed and continued 
the 40 percent rating and denied a claim for a total rating 
based on unemployability, and the veteran appealed that 
determination to the Board.  Pursuant to that appeal, the 
veteran appeared and testified at the RO before a hearing 
officer in April 1991.  During his hearing, the veteran 
presented testimony regarding the severity of his disability 
and how it limits his ability to work and perform other 
tasks.  In a July 1991 decision, the Board denied the claims 
on appeal.

In a December 1993 report regarding an MRI, Dr. Ferris 
Ginsberg reported that there was no evidence of a discrete 
disc herniation, but there was evidence of an arachnoid or 
root sleeve cyst occupying the majority of the left T12-L1 
neural foramen.  In another December 1993 report, Dr. Lewis 
J. Warshauer reported the following examination findings: 
straightening of the lumbar spine consistent with muscle 
spasm; intervertebral disc spaces are preserved; satisfactory 
vertebral alignment; no compression fractures and no bone 
destruction or metastatic disease; and oblique views reveal 
normal appearing facets; and no evident spondylolysis or 
spondylolisthesis.  The physician reported a diagnosis of 
muscle spasm.

In a January 1994 report, it was noted that there was 
evidence of an arachnoid or root leaf cyst at the T12-L1 
area.  The examiner diagnosed chronic lumbar strain, and 
noted that the veteran was to start physical therapy.  

A VA examination was conducted in April 1994.  The following 
was noted on the examination: normal gait and walks straight; 
does not have any assistive devices; no lumbosacral spine 
tenderness; no spasm in the back area; able to bend to 110 
degrees and flex at 5 degrees; rotation and lateral bending 
were normal, but cringed on action; straight leg raising 
bilaterally 45 to 50 degrees; severe back pain when moving to 
different positions and standing to a laying down position 
and laying down to a sitting position; seemed to cringe in 
pain and took his time; strength all over was 5/5; deep 
tendon reflexes all over were 3+ and brisk; sensation was 
normal; no muscle atrophy; attempted to squat, but only 
partially down because he was feeling unbalanced and was 
concerned about falling; claimed of pain and crackles in the 
hip when he walks, but there was no crackling when he walked 
on the hips; and pretty good motor range of the hips.  The 
examiner reported an assessment which included an injury to 
the back during service, and a diagnosis of low back syndrome 
with bilateral radiculopathy.  Lumbosacral spine films showed 
straightening of the spine, which the examiner noted was 
compatible with muscle spasm.  However, spasm was not 
elicited on examination.  There was compromise at bending and 
flexion, he cringed on motion, and was unable to lift heavy 
objects.  Therefore, he has been unable to work since 1992.  
An MRI showed an arachnoid or root sleeve cyst occupying the 
majority of the left T12-L1 neural foramen.  The examiner 
commented that the symptoms may all be related to the cyst.  

In a January 1996 report, Dr. Brian M. Torpey reported a 
diagnosis of mechanical low back pain, rule out 
spondylolysis.  The evaluation of the back revealed: tight 
hamstrings with difficulty in forward flexion; no palpable 
pain in his back; some subtle muscle spasm and localized 
region of discomfort in the mid to low lumbar region; subtle 
discomfort with extension and no pain with lateral rotation 
of his spine; and normal spinal curvature.  The neurologic 
examination revealed: could heel and toe walk; motor strength 
was noted to be 5/5 throughout in the hip flexion/extension, 
abduction/adduction, internal/external rotation, knee 
flexion/extension, ankle dorsiflexion/plantar flexion; 
reflexes were 2+ and normal throughout; normal sensation to 
soft touch in the lower extremities; and negative straight 
leg raising.  The x-rays, including a review of an MRI and 
previous films, reveal what could potentially be pars 
interarticularis fracture at L4-5.  There was also a cyst in 
the upper lumbar/thoracic region.  A bone scan was performed 
in February 1996, and it was normal with regard to the lumbar 
spine.  

In November 1996, a VA examination was conducted and a re-
examination was conducted sometime in 1997.  At the first 
examination, range of motion of the lumbar spine was quite 
limited for flexion and extension.  Due to pain, the veteran 
was only able to flex approximately one-fourth the normal 
range of motion.  Side bending seemed relatively intact.  The 
lumbar spine was palpated.  The veteran complained of some 
right paraspinal tenderness.  The neurological examination 
showed that the lower extremities were intact for manual 
muscle testing and reflexes.  The sensory examination 
revealed inconsistent response to pin prick.  Straight leg 
raising was negative bilaterally.  The examiner diagnosed 
possible fracture of the right pars interarticularis causing 
the veteran chronic pain and limited motion.  The examiner 
believed that the veteran was mildly impaired by the 
condition at that time.  

At the veteran's hearing in May 1997, it was noted that the 
veteran was not informed of the time and date to report for 
the bone scan ordered at the time of his November 1996 VA 
examination.  He expressed his willingness to report for such 
an examination.  Regarding his back disability, the veteran 
testified that he has trouble sleeping, and he cannot engage 
in activities with his children.  He has problems sitting and 
standing for extended periods of time, and these problems 
have created difficulties with regard to securing employment.  
He was last employed on a part-time basis in 1991 by a 
cleaning company that had a contract with a bank.  When the 
bank closed, his employment ended.  He has been rejected by 
potential employers because of the back disability.  A 
private physician, informed the veteran that he has a stress 
fracture of the back and he underwent therapy.  However, his 
problems with the back continued, and he has not received a 
clear assessment of his condition.  The pain in his back 
radiates down his legs, and at times they go numb.  Even 
though he uses an extra firm mattress, he tosses and turns at 
night because he cannot get comfortable.  He averages about 
an hour of sleep without having to change positions.  He can 
walk a distance, but not without stopping to sit down.  He 
has noticed that he stumbles when walking.  He experiences 
muscle spasms.  Prescription and over-the-counter medications 
have not provided any relief. 

On re-examination, the lumbar spine range of motion was quite 
limited for flexion.  Due to pain, he was only able to flex 
approximately one-third the normal range of motion 30 
degrees, extend one-fourth the normal range of motion 10 
degrees.  Side bending seemed relatively intact 30 degrees.  
On palpation, the veteran complained of some right paraspinal 
tenderness.  Pain was present throughout the entire range of 
flexion and extension of the lumbar spine.  Side bending was 
intact and painless.  On the neurological examination, his 
lower extremities were intact for manual muscle testing and 
reflexes.  The sensory examination revealed inconsistent 
response to pinprick.  Straight leg raising was negative 
bilaterally.  The bone scan that was conducted to rule out a 
stress fracture of the pars interarticularis, was within 
normal limits.  The examiner diagnosed degenerative disc 
disease, and opined that the condition produced mild 
impairment.  

In September 1998, the veteran underwent an examination.  It 
was noted that he had a lipoma removed from the back, and 
that there were no other medical or surgical problems.  There 
was limited range of motion of left leg rising at 60 to 70 
degrees, and tenderness at left hip rotation.  Also, there 
was tenderness at the lower back percussion on the spine, no 
edema, and good peripheral pulses.  The examiner diagnosed 
chronic lower back and left hip pain.  On x-ray, subluxation 
or fracture was not seen.  

In November 1998, the veteran provided testimony regarding 
his employment history since his separation from service and 
the impact his back disability has had on his ability to 
secure and maintain employment.  He further noted that 
medication has not provided relief of his condition, and that 
he has problems walking for extended periods of time and 
sleeping at night.  He also has pain in the hips and groin 
area.  There is also discomfort when sitting for a prolonged 
period of time.  He discussed appointments scheduled for 
further evaluation of his back.  

On VA examination of March 1999, there was no swelling, 
increased heat or erythema in any of the joints of the 
lumbosacral spine.  A full and painless range of motion was 
noted.  There was no tenderness to palpation of the spinous 
processes or the paraspinal muscles.  Mild tenderness to 
palpation was noted over the SI joints bilaterally.  Quad, 
hamstring and iliopsoas strength was 5/5 bilaterally.  EHL 
strength was 5/5 bilaterally.  Deep tendon reflexes were 2+ 
bilaterally for the ankles and patella.  Plantar reflexes 
were down going bilaterally.  Gait was fluid without 
impediment.  Sensation to light touch was intact in all 
dermatomes of the lower extremities bilaterally.  X-rays did 
not reveal any fracture.  The examiner concluded that there 
was no significant pathology found on clinical examination or 
x-ray.  



II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for low back injury 
residuals, rated 40 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  Under this 
Diagnostic Code, a maximum rating of 40 percent is assigned 
for severe limitation of lumbar spine motion.  For reasons 
stated below, the Board finds that the disability picture 
presented does not approximate the criteria for a higher 
rating, even when considering the Court's guidelines in 
DeLuca and the application of other Diagnostic Codes.  
38 C.F.R. § 4.7 (1998). 

Under Diagnostic Code 5289, a 50 percent rating is assigned 
for ankylosis of the lumbar spine at an unfavorable angle.  
Bony fixation of the whole spine at a favorable angle 
warrants a 60 percent rating under Diagnostic Code 5286.  
Although some of the VA and other examination reports 
indicate that there is limited motion of the lumbar spine, it 
is not to the degree that it would be comparable to 
ankylosis, even when applying the Court's guidelines in 
DeLuca.  Furthermore, on the last VA examination, there was 
full and painless range of motion of the low back.  
Therefore, the current disability picture does not involve 
ankylosis.  

Under Diagnostic Code 5285, a 60 percent rating is assigned 
for residuals of a vertebra fracture without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  The medical records indicate that at one time it was 
thought that there might have been a fracture.  However, the 
x-ray and examination reports indicate that there are no 
significant abnormalities or fracture of the spine.  
Furthermore, the evidence does not indicate that the 
manifestations are comparable to a vertebra fracture, or that 
the disability requires the use of an appliance such as a 
neck brace, as contemplated by this Diagnostic Code.  

Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome is rated as 60 percent disabling with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Here, the 
record shows that the veteran's back disability includes 
radiculopathy and the examiner diagnosed degenerative disc 
disease when he was re-examined in 1997.  There are also 
findings indicating that the veteran suffers from muscle 
spasm of the back.  Therefore, it can be argued that he meets 
the criteria for a 60 percent rating under Diagnostic Code 
5293 since there is radiculopathy and muscle spasm.  However, 
even though the examiner found that there was degenerative 
disc disease, the examiner opined that it produced mild 
impairment.  Furthermore, on the most recent examination, the 
lumbar spine demonstrated a full and painless range of 
motion, and the examiner concluded that there was no 
significant pathology found on clinical examination or x-ray.  
Therefore, the degree of disability and any associated 
functional loss, demonstrated by the evidence of record does 
not approximate the severity of disability contemplated by a 
higher rating under Diagnostic Code 5293.  38 C.F.R. § 4.7 
(1998).  

As shown above, the Board has considered all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 5292, do not provide a basis to 
assign an evaluation higher than the 40 percent rating 
currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim for a rating greater than 40 percent for low 
back injury residuals, therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 40 percent for service-
connected low back injury residuals has not been established, 
and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

